BARKDULL, Judge
(dissenting).
I respectfully dissent and would uphold the trial court’s ruling. From the affidavit recited in the majority opinion, it appears that it was alleged that Louis B. Stoner was incompetent on December 5, 1970. He was involuntarily hospitalized pursuant to the provisions of Ch. 394, Fla.Stat., F.S.A. He was subsequently found to be incompetent, as alleged in the original petition, by the committee provided for in said Chapter. He was served with process while involuntarily confined. He has never been released from confinement since he was taken into custody and it appears that at the hearing, on December 18, 1970, the court found that he was incompetent as alleged in the petition filed December 5, 1970 but withheld the adjudication pending prescribed treatment.
I am therefore of the opinion that he was incompetent at the time service was attempted upon him on December 15, 1970.